FILED
                              NOT FOR PUBLICATION                           JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANCE KARAMOY WENAS et al.,                       No. 08-71776

               Petitioners,                      Agency Nos.         A095-302-046
                                                                     A095-302-047
  v.                                                                 A095-302-048

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Ance Karamoy Wenas and her family, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and

we deny the petition for review.

      The record does not compel the conclusion that petitioners have established

extraordinary circumstances to excuse their untimely asylum application. See

8 U.S.C. § 1158(a)(2)(D); Toj-Culpatan v. Holder, 612 F.3d 1088, 1091 (9th Cir.

2010) (per curiam). Accordingly, petitioners’ asylum claim fails.

      Substantial evidence supports the agency’s finding that the harassment

Wenas and her family experienced, and the beating of her son, did not rise to the

level of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003).

The record also does not compel the conclusion that petitioners have a clear

probability of future persecution. See Fakhry v. Mukasey, 524 F.3d 1057, 1065-66

(9th Cir. 2008).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because petitioners failed to establish it is more likely than not that they will be

tortured if returned to Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68

(9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                            2                                     08-71776